Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of generating a summary of webpages without significantly more. 
The independent claims recite searching for webpages, extracting and splicing text from the webpages, obtaining a text segment from spliced text, and displaying the obtained text segment as a search result. This appears to be a mental process because a human, using a generic machine, is capable of searching through webpages, identifying and splicing relevant text to produce a summary, and extracting a text segment from the spliced text. 
This judicial exception is not integrated into a practical application because the claimed invention does not appear to require the use of any specific machine nor improve the functioning of a computer. Rather, the steps are simply information gathering and organizing steps that output a result of the information gathering. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 is implemented by circuits and a processor. Claim 6 uses one or more processors and a storage device, while claim 12 requires a processor and non-volatile computer-readable storage medium. However, these appear to be generic computing elements and thus do not amount to significantly more than the judicial exception. The claims also search for webpages through a search engine. However, the “webpages” and “search engine” are also recited at a high level of abstraction and do not appear to amount to significantly more than the judicial exception. Notably, none of the additional elements appear to improve the functioning of a computer or require the use of a specific machine. 
Dependent claims 2-5, 7-10, and 13-16 contain additional steps that are largely directed towards information analysis or constraints on the information returned. The subject matter of the dependent claims does not appear to improve the functioning of a computer or require the use of specific machines. The dependent claims also do not appear to contain any additional elements that appear to be substantially more than the abstract idea. Because none of these dependent claims appear to result in a practical application or be substantially more than the abstract idea, claims 2-5, 7-10, and 13-16 are similarly rejected under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soubbotin (US Patent 8,239,358) in view of Bornstein et al. (US Patent 5,867,164). 

As to claim 1, Soubbotin teaches an information search method, implemented by circuits for implementing functions, comprising: 
searching for webpages related to a search request in a database through a search engine (see 3:49-4:4 and 7:32-40. The system receives a query. The system performs a search of webpages in response to the query);
extracting, by a processor, respective texts related to the search request from respective webpages and splicing the texts to obtain a spliced text (see 7:64-8:9. The results of the query are analyzed. Semantic concepts are extracted from each document to produce a multi-document summarization of the documents); 
obtaining, by the processor, a text segment from the spliced text (see 8:41-62. At least a text segment from the summary is determined); and 
sending, by the processor, the obtained text segment to the search engine, to display the obtained text segment in an information search result through the search engine (see 8:41-62. At least a text segment from the summary is returned to the user via the search engine). 
Soubbotin does not explicitly teach wherein the obtained text segment is extracted from the spliced text. 
Bornstein shows wherein the obtained text segment is extracted from the spliced text (see 6:42-59. Bornstein shows to evaluate each sentence to produce a value score for each sentence in a search result. See 7:22-33 for further evaluation of each sentence. From that, the number of desired sentences to include in a summary is determined by a user using a user interface, see 7:34-57. Thus, obtained text in the form of sentences is extracted from a summary containing all sentences to produce a summary containing only a limited number of sentences. The process of ranking sentences in a summary to extract only a set number of sentences from the summary in Bornstein would work with the summary generation of Soubbotin because Soubbotin produces a summary that is a passage comprised of a set of sentences. Using the teachings of Bornstein, higher ranking sentences from the group of sentences would then be extracted and displayed).  
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Soubbotin by the teachings of Bornstein because Bornstein simply an additional way of generating a summary for a passage based upon a user’s desires. The additional summary customization of Bornstein will aid the system of Soubbotin in giving a user more control over the desire of summarization a user sees. 

As to claim 2, Soubbotin as modified teaches the information search method according to claim 1, wherein of searching for webpages related to a search request through a search engine comprises: 
ranking articles in the webpages in a descending order, according to relevance degrees of the articles with the search request (see Soubbotin 7:54-58); and 
selecting N articles with the highest relevance degrees with the search request from a ranking result, wherein N is a preset integer (see Soubbotin 7:54-58).  

As to claim 5, Soubbotin as modified teaches the information search method according to claim 1, wherein of obtaining a text segment from the spliced text comprises: 
constructing a machine reading comprehension model (see Soubbotin 8:25-40. The system constructs content dictionaries and algorithms to understand, or comprehend, the analyzed subject matter); and 
obtaining a continuous text segment related to the search request from the spliced text through the machine reading comprehension model (see Soubbotin 7:64-8:4).

As to claims 6 and 12, see the rejection of claim 1. 
As to claims 7 and 13, see the rejection of claim 2. 
As to claim 10 and 16, see the rejection of claim 5. 

Claims 3-4, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soubbotin (US Patent 8,239,358) in view of Bornstein et al. (US Patent 5,867,164), and further in view of Liu et al. (US Pre-Grant Publication 2005/0091203). 

As to claim 3, Soubbotin teaches the information search method according to claim 1, wherein extracting respective texts related to the search request from respective webpages and splicing the texts to obtain a spliced text comprises: 
…
selecting a paragraph with the highest similarity from each article (see 7:54-8:13. Each fragment of each article is selected and scored); and 
splicing a plurality of selected paragraphs to obtain the spliced text (see 7:54-8:13).  
Soubbotin does not explicitly teach:
calculating a similarity of each paragraph of each searched article with the search request; 
Liu et al. teaches wherein extracting respective texts related to the search request from respective webpages and splicing the texts to obtain a spliced text comprises: 
calculating a similarity of each paragraph of each searched article with the search request (see Liu paragraph [0062]. The importance of a word is evaluated in view of a query submitted by a user. Sentence importance scores are based on the word importance scores. Paragraph importance scores are based on sentence importance scores. Thus, the paragraph importance score is ultimately based on the search query); 
selecting a paragraph with the highest similarity … (see Liu paragraphs [0062]-[0065]. Paragraphs with higher importance scores are used in the generation of a summary. ); and 
splicing a plurality of selected paragraphs to obtain the spliced text (see Liu paragraph [0062]-[0065]. A plurality of paragraphs may be combined into a summary).  
It would have been obvious to one of ordinary skill before the earliest filing date of the invention to have modified Soubbotin by the teachings of Liu because Liu simply provides additional document structures, such as paragraphs, to analyze in different when generating summaries. The additional analyses of Liu will aid the system of Soubbotin in analyzing complete documents for relevance to a summary. 

As to claim 4, Soubbotin as modified by Liu teaches the information search method according to claim 3, wherein of calculating a similarity of each paragraph of each searched article with the search request comprises: 
constructing a similarity calculation model for a paragraph and the search request (see Liu paragraph [0062]-[0065]); and 
calculating a similarity of each paragraph of the searched article with the search request through the similarity calculation model (see Liu paragraph [0062]-[0065]).   

As to claims 8 and 14, see the rejection of claim 3. 
As to claims 9 and 15, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. 

On page 9, Applicant states that “The search process of claim 1 involves screening massive amounts of data stored in a database according to the search request. This analysis process involves a processor performing extraction on the screened data, splicing the extracted data, and performing extraction on the spliced text, and the output process involves the processor transmitting the final processing result to the search engine and displaying it. The above processes involve massive data storage technology, massive data processing technology, data transmission and data display technology, each of which require complex data processing amount and fast data processing speed, and must be realized by relying on databases and computer devices. These elements are independent of the human mind, except for where the search request may be input by a user through the interface.”
In response to this argument, Examiner notes that the claims do not require “screening massive amounts of data stored in a database according to the search request.” The claims do not define how much data is stored or screened during the search process. The claims do not require, in any way, that “massive data storage technology” and “massive data processing technology” techniques are used, nor are such terms defined. While the claims do appear to require “data transmission” and “data display” technologies, those technologies may be performed by a generic machine. 
As noted in MPEP 2106.04(a)(2) III C, “claims can recite a mental process even if they are claimed as being performed on a computer. 

The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

MPEP 2106.04(a)(2)(III)(C) 1-3 further elaborate on the idea that a claim may still be directed towards an abstract idea despite the use of a generic machine. Thus, though the claims may not be performed wholly in a human mind, the searching, extracting, obtaining, and sending steps may be performed by a human with a generic computer. 

On page 9, applicant argues that “these limitations explicitly require that the method is implemented by circuits for implementing functions, in particular, databases and computer devices, and these limitations explicitly require processing large amount of complex data and fast data processing speeds. Thus, there is no reasonable interpretation of amended claim 1 in which the recited method can be performed solely in the human mind or with pen and paper. Amended claim one is therefore not directed to a judicial exception (I.E., an abstract idea, specifically a mental process), under step 2A, of the test for subject matter eligibility.”
	In response to applicant’s argument, examiner has reviewed the claim. The examiner cannot find the “explicitly require[d]” claim language describing “processing [a] large amount of complex data and fast data processing speeds.” Examiner reminds applicant that unclaimed limitations from the specification have no patentable weight until claimed.
	Examiner also notes that MPEP 2106.04(a)(2)(III)(C) states that “claims can recite a mental process even if they are claimed as being performed on a computer.” In the current application, the amended claim language “implemented by circuits for implementing functions” merely adds generic computing elements to the claims. The process, notably searching, analyzing, and outputting data may still be performed by a human mind with the aid of a generic machine.

	Applicant states that the amended claim language is integrated into a practical application. Applicant argues that the claim language “is an improvement to technology because it is beneficial to directly present to the user a text which is much shorter than the spliced text and has higher relevance to the search request, thereby saving time for screening user information and satisfying user requirements for an intelligent search result in scenarios such as an intelligent question and answer.” Applicant then cites paragraph [0056] of the specification, and states that the benefit set forth in the cited paragraph that the alleged “improvement clearly integrates any incidentally recited abstract idea10 Application No. 15/733,467into a practical application under Step 2A, Prong Two, and is "significantly more" than an abstract idea under Step 2B of the test for subject matter eligibility.”
.”
	In response to applicant’s argument, the benefit disclosed in paragraph [0056] contains no comparison to the prior art and alleges no improvement over a pre-existing state of the art. No reference is made to pre-existing “search engine technology” and no description of pre-existing technology that lacks the claimed functionality exists. Thus, no technology that has been “improved” is shown in applicant’s argument or the specification. As such, applicant’s argument that the claimed subject matter “presents an improvement to search engine technology” is unpersuasive.
	Additionally, examiner notes that the alleged benefit requires [presenting] a text “much shorter than the spliced text” with “higher relevance to the search request.” Examiner notes that this feature does not improve the processing of a computer or require the use of a particular machine. Examiner also notes that the alleged benefit is not present within the claims. Because the alleged benefit is not present within the claims, the claimed subject matter does not contain the features that applicant argues is a practical application.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152